Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-12 are objected to because of the following informalities:  The claim numbers should not be in brackets.  Any amendments to the claims should include proper status identifiers. See MPEP 714, II. C. Status Identifiers as set forth in 37 CFR 1.121. Appropriate correction is required.

Allowable Subject Matter
3.	Claims 3 – 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the claim objections set forth above.
	With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a transformer configured to generate voltages v1x and v2x with respect to a first input voltage signal V1 formed between a voltage V1p at one end of a first impedance device and a voltage V1n at one end of a second impedance device and a second input voltage signal V2 formed between a voltage V2p at another end of the first impedance device and a voltage V2n at another end of the second impedance device, the voltages v1x and v2x swinging from a ground voltage; and a peak detector configured to detect peak values of the respective voltages v1x and v2x output from the transformer.”
	Claims 4 and 6 are objected to due to their dependency on claim 3; claim 5 is objected to due to its dependency on claim 4; and claims 7 and 8 are objected to due to their dependency on claim 6.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arvind Govindaraj, William Henry Von Novak, III, Linda Stacey Irish (US2017/0033591A1: System and method for detecting and characterizing an object for wireless charging) (herein after Govindaraj et al Fig. 7), and further in view of Arvind Govindaraj, William Henry Von Novak, III, Linda Stacey Irish (US2017/0033591A1: System and method for detecting and characterizing an object for wireless charging) (herein after Govindaraj et al Fig. 9).

	In Re Claim 1, Govindaraj et al discloses, an apparatus (Fig. 1, 7, Para. [0078] transmit circuitry 700) for monitoring a wireless power transmitter (Fig. 1, 7, Para. [0078] FIG. 7 is a functional block diagram of a portion of transmit circuitry 700 that can be used in the wireless power transfer system 100 of FIG. 1), comprising: a magnitude information detector (Fig. 7, Para. [0078] a controller 780) included in a resonator of the wireless power transmitter and configured to detect magnitude information of voltages (Fig. 7, Para. [0080] For example, the transmit circuitry 700 can measure either or both of a magnitude and a phase of the current and/or voltage applied to the transmit antenna 755; Fig. 7, Para. [0091] The controller 780 can process this data to
extract the desired magnitude and phase information) at opposite ends of an impedance device (Fig. 7, Para. [0078] capacitors CMP and CMN, positive and negative series capacitors CSP and CSN) connected to the resonator (Fig. 7, Para. [0078] a transmit antenna (transmit coil or transmit resonator) LTX, 755); by the magnitude information detector (Fig. 7, Para. [0078] a controller 780).
Govindaraj et al Fig. 7 fails to disclose, a phase difference detector configured to detect phase difference information of the voltages at the opposite ends of the impedance device; and a controller configured to monitor a state of the resonator on the basis of the magnitude information of the voltages at the opposite ends of the impedance device and the phase difference information, which are detected; and the phase difference detector.
In analogous art, Govindaraj et al Fig. 9 discloses, a phase difference detector (Fig. 9, Para. [0102] The voltage, current, power and impedance measurement circuit 430) configured to detect phase difference information of the voltages (Fig. 9, Para. [0129] the voltage, current, power and impedance measurement system 977 may calculate the phase difference based on the single "phase cycle" pulse) at the opposite ends of the impedance device (Fig. 4, Para. [0051] impedance matching circuit 409); and a controller (The voltage, current, power and impedance measurement circuit 430) configured to monitor a state of the resonator on the basis of the magnitude information of the voltages at the opposite ends of the impedance device and the phase difference information, which are detected (Fig. 9, Para. [0129] When performing the subsequent phase difference calculation, the resulting phase difference may then be averaged over the multiple cycles. This averaging method may provide a more accurate representation of an actual phase difference between the voltage and current signals); and the phase difference detector (Fig. 9, Para. [0129] the voltage, current, power and impedance measurement system 977).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Govindaraj et al Fig. 7 to include the teaching of a phase difference detector configured to detect phase difference information of the voltages at the opposite ends of an impedance device; and a controller Govindaraj et al Fig. 9 for the benefit of detecting an object to efficiently and wirelessly transfer power [Govindaraj et al Fig. 9:[0002] To efficiently and safely transfer power for charging rechargeable electronic devices, it is desirable to have the ability to detect and characterize an object placed on or near a wireless charger; [0006] Another aspect of the disclosure provides a method for detecting and characterizing an object proximate to a wireless power transmitting unit.]

In Re Claim 2, Govindaraj et al Fig. 7 and Govindaraj et al Fig. 9 disclose the limitations of claim 1, which this claim depends on.
Govindaraj et al Fig. 7 further discloses, the apparatus of claim 1, wherein the impedance device comprises a resistor, an inductor, a capacitor, or a combination thereof (Fig. 7, Para. [0078] capacitors CMP and CMN, positive and negative series capacitors CSP and CSN).

In Re Claim 9, Govindaraj et al Fig. 7 and Govindaraj et al Fig. 9 disclose the limitations of claim 1, which this claim depends on.
Govindaraj et al Fig. 9 further discloses, the apparatus of claim 1, wherein the controller measures at least one among an input voltage, an input current, an input impedance, and active power of the resonator (Fig. 9, Para. [0124] The PIC circuit 945 may also be configured to calculate an impedance observed by the transmitter 400; Fig. 9, [0121] Phase Difference=(2*π*Frequency)*Vph*Cph/Iref  (6); Fig. 9, [0122] Equation 6 comprises the frequency of the measured voltage and current signal (e.g., 6.78 MHz for a wireless power system)) on the basis of the magnitude information of the voltages at the opposite ends of the impedance device and the phase difference information, which are detected by the magnitude information detector and the phase difference detector (Fig. 9, Para. [0129] When performing the subsequent phase difference calculation, the resulting phase difference may then be averaged over the multiple cycles. This averaging method may provide a more accurate representation of an actual phase difference between the voltage and current signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the Govindaraj et al Fig. 7 to include the teaching of a controller that measures at least one among an input voltage, an input current, an input impedance, and active power of a resonator on the basis of a magnitude information of voltages at the opposite ends of an impedance device and a phase difference information, which are detected by a magnitude information detector and a phase difference detector disclosed by Govindaraj et al Fig. 9 for the benefit of detecting an object to efficiently and wirelessly transfer power [Govindaraj et al Fig. 9:[0002] To efficiently and safely transfer power for charging rechargeable electronic devices, it is desirable to have the ability to detect and characterize an object placed on or near a wireless charger; [0006] Another aspect of the disclosure provides a method for detecting and characterizing an object proximate to a wireless power transmitting unit.]

	In Re Claim 10, Govindaraj et al Fig. 7 and Govindaraj et al Fig. 9 disclose the limitations of claim 1, which this claim depends on.
	Govindaraj et al Fig. 7 further discloses, the apparatus of claim 1, wherein the controller calculates an input current of the impedance device on the basis of the magnitude information of the voltages at the opposite ends of the impedance device and the phase difference information (Fig. 7, Para. [0092] The controller 780 can calculate the current through
the measurement capacitors capacitors CMP and CMN; Fig. 7, Para. [0091] The controller 780 can process this data to extract the desired magnitude and phase information) and calculates a phase of the input current on the basis of the calculated input current (Fig. 9, Para. [0091] The digital values provided by the ADCs 770a and 770b include information about the magnitude and phase of the signals being measured (i.e., voltage and current). The controller 780 can process this data to extract the desired magnitude and phase information.)

	In Re Claim 11, Govindaraj et al Fig. 7 and Govindaraj et al Fig. 9 disclose the limitations of claim 1, which this claim depends on.
	Govindaraj et al Fig. 7 further discloses, the apparatus of claim 1, wherein the controller calculates an input impedance and active power (Fig. 7, Para. [0092] The controller 780 can further multiply the resulting complex vectors to determine real and reactive power. In addition, impedance can also be calculated using the voltage and current vectors) on the basis of magnitude information of an input voltage at one end of the impedance device, an input current, and information regarding a phase of the input current (Fig. 9, Para. [0091] The digital values provided by the ADCs 770a and 770b include information about the magnitude and phase of the signals being measured (i.e., voltage and current). The controller 780 can process this data to extract the desired magnitude and phase information.)

	In Re Claim 12, Govindaraj et al Fig. 7 and Govindaraj et al Fig. 9 disclose the limitations of claim 1, which this claim depends on.
	Govindaraj et al Fig. 9 further discloses, the apparatus of claim 1, wherein the controller controls an amount of power to be transmitted to a wireless power receiver by controlling the resonator or the power amplifier on the basis of a result of monitoring the state of the resonator (Fig. 9, Para. [0122] 935. The PIC circuit 945 may calculate a power transmitted using the same measured information. The PIC circuit 945 may use Equation 2 below to calculate the amount of power transmitted by the transmitter 400.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Govindaraj et al Fig. 7 to include the teaching of a controller that controls an amount of power to be transmitted to a wireless power receiver by controlling the resonator or the power amplifier on the basis of a result of monitoring the state of the resonator, disclosed by Govindaraj et al Fig. 9 for the benefit of detecting an object to efficiently and wirelessly transfer power [Govindaraj et al Fig. 9:[0002] To efficiently and safely transfer power for charging rechargeable electronic devices, it is desirable to have the ability to detect and characterize an object placed on or near a wireless charger; [0006] Another aspect of the disclosure provides a method for detecting and characterizing an object proximate to a wireless power transmitting unit.]

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Novak, William, H. Toncich, Stanley, S. Rimini, Roberto. Lee, Kevin, D. (WO 2010/085703 A1) IMPEDANCE CHANGE DETECTION IN WIRELESS POWER TRANSMISSION. 22 January 2010. Exemplary embodiments are directed to wireless power transfer. Energy from a transmit antenna is coupled to internal signals on a transmitter. An impedance measurement circuit generates an impedance indication signal for indicating an impedance difference between the coupled internal signals by comparing them. A controller samples the impedance indication signal and determines digital signaling values responsive to changes in the impedance indication signal. The impedance measurement  circuit measures one or more of magnitude difference of the internal signals, phase difference of the internal signals, and changes in power consumed by an amplifier coupled between the RF signal and the transmit antenna. A transmitter generates the electro magnetic field with a transmit antenna responsive to a Radio Frequency (RF) signal to create a coupling-mode region within a near field of the transmit antenna.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276.  The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866